United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT
                       ___________

                       No. 97-2445
                       ___________

William R. Jackson; Josephine Jackson;             *
Roberta Stegall; Diane Cavitt; Pamela              *
Atkins; Annetta Daniels; Sylvia                    *
Jackson, d/b/a Star Entertainment,                 *
                           *
         Appellants,       *
                           * Appeal from the United
States
    v.                     * District Court for the
                           * Southern District of Iowa.
Small Business Administration, Agency              *
of the U.S. Government,    *       [UNPUBLISHED]
                           *
         Appellee,         *
                           *
Robert A. Pusey,           *
                           *
         Defendant.        *
                      ___________

              Submitted:   December 11, 1997
                                      Filed:     January 6,
1998
                       ___________

Before McMILLIAN, JOHN R. GIBSON, and MAGILL, Circuit
    Judges.
                      ___________

PER CURIAM.

    After the Small Business Administration (SBA) denied
Star Entertainment's request for a disaster relief loan,
William Jackson and the other general partners of Star
Entertainment filed this action against the SBA, alleging
racial discrimination. The




                           -2-
district court1 granted summary judgment in favor of the
SBA on the basis that the plaintiffs failed to establish
a prima facie case of racial discrimination and failed to
raise an inference that the SBA's objective grounds for
denying the loan were pretextual. After de novo review
of the record, we affirm for the reasons stated by the
district court. See 8th Cir. R. 47B.

      A true copy.


             Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.

                                         -3-